          Case 4:19-cv-00571-DCB Document 54 Filed 09/17/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   David M Morgan,                                  NO. CV-19-00571-TUC-DCB
10                  Plaintiff,
                                                    JUDGMENT OF DISMISSAL IN A
11   v.
                                                    CIVIL CASE
12   Cochise County Board of Supervisors, et al.,
13                  Defendants.
14
              Decision by Court. This action came for consideration before the Court. The
15
     issues have been considered and a decision has been rendered.
16
              IT IS ORDERED AND ADJUDGED that pursuant to the Court’s Order filed
17
     September 17, 2020, judgment of dismissal is entered. Plaintiff to take nothing, and the
18
     complaint and action are dismissed.
19
                                              Debra D. Lucas
20                                            District Court Executive/Clerk of Court
21
     September 17, 2020
22                                            s/ A. Calderón
                                        By    Deputy Clerk
23
24
25
26
27
28
